 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewspaper Guild of New York, Local 3, The News-paper Guild, AFL-CIO and New York News,Inc., and New York Mailers' Union, Number 6.Case 2-CD-623April 3, 1981DECISION AND DETERMINATION OFDISPUTEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by New York News, Inc., hereincalled the Employer, alleging that the NewspaperGuild of New York, Local 3, The NewspaperGuild, AFL-CIO, herein called the Guild, violatedSection 8(b)(4)(D) of the Act. A hearing was heldpursuant to notice at New York, New York, onNovember 7 and 20, 1980, before Hearing OfficerMargaret M. Kern. The Employer, the Guild, andNew York Mailers' Union, Number 6, herein calledthe Mailers, appeared at the hearing and were af-forded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues.Thereafter, the Employer and the Mailers filedbriefs with respect to the merits of the dispute.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the basis of the entire record in this case,the Board makes the following findings:1. THE BUSINESS OF THE EMPLOYERThe Employer is a New York corporation en-gaged in the printing, publishing, and distributionof a daily newspaper. In the course and conduct ofits business, the Employer annually derives grossrevenues in excess of $1 million and purchases andreceives supplies valued in excess of $50,000 at itsNew York facility from sources outside the Stateof New York. Accordingly, we find that the Em-ployer is engaged in a business affecting commercewithin the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the policies of theAct to assert jurisdiction in this proceeding.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that the Guildand the Mailers are labor organizations within themeaning of Section 2(5) of the Act.II111. THE DISPUTEA. Background and Facts of the DisputeThe Employer's circulation department is re-sponsible for producing mailing wrappers which255 NLRB No. 82protect and direct distribution of bundles of news-papers as they leave the newspaper plant. Prior tothe dispute herein, production of the wrappersbegan with the preparation of labeling informationin the form of a blotter which was then made intostencils and printed by a "J" printer onto small,yellow address labels. All of the employees in-volved in the foregoing process historically havebeen represented by the Guild. The yellow printedaddress labels then were manually affixed ontobrown craft paper by an A. B. Dick stamper ma-chine, operated by employees in the Mailers bar-gaining unit, resulting in the production of a fin-ished wrapper. In 1975, the Employer's Honeywellcomputer system was modified to enable keypunchoperators in the Guild bargaining unit to direct ad-dress information, in the form of tape or disc, intothe computer. Thereafter, other employees repre-sented by the Guild, operating a computer com-mand console activated a peripheral printer whichprinted the stored, labeling information onto white,fan-folded forms which were mounted atop theprinter. The resulting run contained a series ofsheets, each of which consisted of 10 address labelsarranged in two columns. Data control employeesrepresented by the Guild then placed the computerrun into a UARCO 2240 decollating machinewhich, inter alia, divided each sheet in half verti-cally, producing two separate continuous sheets offive address labels per sheet. Thereafter, employeesrepresented by the Mailers loaded the forms ontowrapper-write machines which cut and pasted eachaddress label onto brown craft paper, thereby pro-ducing the finished wrapper.In early 1980, the Employer replaced its 12-year-old Honeywell system with a Dec computer andalso decided to utilize a larger printout documentin order to produce two label/wrappers per fan-folded sheet by printing a single address label oneach half of each sheet. The Employer also or-dered a Standard Register 2500 bursting/decollat-ing machine to perform the operation of splittingthe larger forms vertically into finished label wrap-pers and thus eliminate the wrapper-writer machinefunction.' In June 1980, the Employer announcedits plan to streamline the label/wrapper productionprocess thereby causing the Mailers to protest thatdecision and to demand some portion of the workof preparing the label/wrappers for employees itrepresented. The Employer however rejected theMailers' demand and assigned the work to employ-ees represented by the Guild as part of their tradi-tional work jurisdiction. After unsuccessful effortsI At the time of the hearing herein. the Standard Register 2500 wasnot yet operational. NEWSPAPER GUILD OF NEW YORK, LOCAL 3561to persuade the Employer in its favor, the Mailersfiled a grievance over the Employer's assignmentand demanded arbitration of the matter under itscollective-bargaining agreement with the Employ-er.The Employer's director of labor relations, Nag-lieri, advised Guild Executive Vice President Fis-dell by telephone and by letter of the Mailers claimto the computer and decollating/bursting machinework, and of its demand for arbitration over theEmployer's work assignment. Fisdell responded byinforming Naglieri that "In the event that work isperformed by employees not in the jurisdiction ofthe Guild, the Guild will strike the News immedi-ately." Fisdell also informed Naglieri that theGuild would not participate in any arbitration pro-ceeding with the Mailers. Accordingly, on Septem-ber 22, 1980, the Employer filed the instant charge.B. The Work in DisputeThe work in issue involves the operation of theDec computer peripheral printer and the StandardRegister 2500 bursting/decollating machine used inthe production of label/wrappers.C. The Contentions of the PartiesThe Employer contends that the Board shoulduphold its assignment to employees represented bythe Guild to perform the work in dispute based ontheir superior skills and training acquired by theirpresent and past performance of the work, and forreasons of economy and efficiency.The Guild similarly contends that, in the past,only employees it represents have performed thework of printing labels; have performed the burst-ing work as well since the process had becomeautomated; and that the Employer's elimination ofthe wrapper-writer machine function does not enti-tle employees represented by the Mailers to per-form work which is undeniably within the Guild'sjurisdiction.The Mailers argues that the Employer's substitu-tion of the peripheral printer and the StandardRegister 2500 for the work formerly performed byemployees it represented on the wrapper-writermachine is expressly covered by its current collec-tive-bargaining agreement with the Employerwhich provides for retention of its work jurisdic-tion in such circumstances.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and that the parties have not agreed upona voluntary method for adjusting the dispute.Inasmuch as the record clearly shows that theGuild threatened to strike in order to retain juris-diction over the work in dispute, and that theGuild refused to participate in tripartite arbitration,we find, on the basis of the record evidence, thatthe parties have not agreed upon a voluntarymethod for adjusting the dispute and that this dis-pute is properly before the Board for determina-tion.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter taking into account the evidence supportingthe claims of the parties and balancing all relevantfactors. 2The following factors are relevant in making thedetermination of the dispute before us:I. Collective-bargaining agreementsSection 3(d) of the Mailers contract with theEmployer provides, in pertinent part, that:Any person employed to operate new ma-chinery, any computer process designed tosupplant or substitute for machinery or worknow exclusively under the jurisdiction of theUnion shall be a journeyman or apprenticewithin the bargaining unit represented by thisUnion.The Guild contract also provides for retention of"work normally performed by the Guild ...whenever the Publisher introduces new or auto-mated processes ...which may affect the jurisdic-tion of both the Guild and some other union." TheGuild contract further states that "the Guild's juris-diction shall not be adversely affected in any re-spect by any agreement entered into or any assign-ment of work ...with any other union." Inas-much as both contracts present equally legitimatebases on which to claim the work, we find that thefactor of collective-bargaining contracts does notfavor an assignment to the employees in either unitover those in the other.2. Employer preference and area practiceThe Employer's assignment and its past practiceof having employees represented by the Guildhand-print labels and later perform computerized2 V.L. R.B. v. Radio & Television Broadcast Engineers Union. Local1212. International Brotherhood of Electrical Workers. AFL-CIO [Coum-bia Broadcasting Systeml, 364 U.S. 573(1961); International .4ssociaton ofMachintis. Lodge rNo. 1743. AFL-CIO (J .4. Jones Consrucionl Cotnpa-ny). 135 NLRB 1402, 1410-11 (1962). 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDprinting of labels and bursting the computer formssupports the retention of those work functions toGuild-represented employees.There is no evidence of any similar systemsbeing utilized in the area. The Mailers, however,contends that this dispute is controlled by theBoard's determination of a work dispute betweenthe same parties at The New York Times Compa-ny,3wherein employees represented by the Mailerswere awarded some of the disputed work thereinafter electronic machinery was introduced whichreplaced a portion of the printing work previouslyperformed by employees represented by the Mail-ers. Contrary to the Mailers, we find that determi-nation, which involved different machinery anddissimilar past practices, was based on facts andfactors distinguishable from the instant dispute, andthat there is no area practice which favors theMailers claim herein.3. Skills and trainingThe record evidence reveals that at least I yearof training would be required to enable employeesrepresented by the Mailers to operate a Dec com-puter console; accordingly, the factors of skill andtraining strongly support the Employer's assign-ment of the computer printer portion of the disput-ed work. On the other hand, the evidence disclosesthat a minimal amount of training is needed to op-erate a Standard Register 2500. The combination ofthese factors, however, favors continuing the as-signment of bursting machine work to employeesrepresented by the Guild.4. Economy and efficiencyRecord testimony establishes that Guild-repre-sented data clerks presently handle the bursting ofat least 125 different forms which will be per-formed on the Standard Register 2500, and that thebursting portion of the disputed work accounts foronly about 45 minutes per day of the Standard:a Newspaper Guild of New York, Local 3. .4mnerican Newspuper Guild.AFL-CIO (The New York Times Company), 150 NLRB 748 (1964).Register machine's time. Accordingly, assignmentof the bursting portion of the disputed work to em-ployees represented by the Mailers would requirehiring an additional employee, on a standby basis,to operate the machine for only 45 minutes per dayand would result in an uneconomical duplication ofthe Employer's work force.4Accordingly, we findthat the factors of economy and efficiency favor anaward to the employees in the Guild's bargainingunit.ConclusionUpon the record as a whole, and after full con-sideration of all the relevant factors involved, weconclude that the Employer's employees represent-ed by the Guild are entitled to the disputed workbased on their skills and training, the Employer'spreference and past practice, and economy and ef-ficiency of the Employer's operation. In makingthis determination, we are awarding the work indispute to employees who are represented byNewspaper Guild of New York, Local 3, TheNewspaper Guild, AFL-CIO, but not to that par-ticular organization or its members. This determi-nation is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees of the New York News, Inc., cur-rently represented by Newspaper Guild of NewYork, Local 3, The Newspaper Guild, AFL-CIO,are entitled to perform the work of operating theDec computer peripheral printer and the StandardRegister 2500 bursting/decollating machine at theEmployer's newspaper plant facilities in NewYork, New York.4Local 74. Denver Newspaper Guild (Rocky Mounrtain News), 199NLRI 34 (1972).